Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the restriction of 10/20/2020 in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the groups are closely related and thus would not be a search burden.  This is not found persuasive. For starters, the examiner provided extensive evidence in the restriction requirement in support for why the belief a search burden would exist that the applicant failed to contest in any fashion. One important piece of that evidence is that a preliminary search of the groups showed huge overlap thus suggesting each group must be searched specifically. The examiner would like to further support this point by referencing the document Bateman US 20040245452 A1 which was cited by the applicant in their IDS. This document would be useful for examining group I, but lacks any useful information for at least groups II-III,V and would likely have only limited utility in examining groups IV and VI. This should make clearly that even if the material of the various groups is ‘closely related’ as argued by the applicants that legitimate inventive inquiry exists in each group since Bateman itself is concerned with the inventive effort of only one group. To rephrase slightly, each group of the restriction has a meaningful case to be made of patentability and thus each group is necessarily independent and distinct. This point is tacitly recognized by applicant’s own remarks where they disclaimed that the groups are “not necessarily obvious in view of each other”. The examiner will also reiterate that even if a reference contained useful information to multiple groups, the possession of useful prior art does not fulfill the requirement for a comprehensive search. In the interest 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In this case claim 14 has been omitted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedorov.


Regarding Claim(s) 1, Fedorov teaches: An atmospheric pressure ion guide comprising: 
(Fedorov [0068] “so that the diameter 114 of the first end 104 is greater than the diameter 116 of the second end 108.”)
and a multi-ring electrode structure connecting the larger opening to the smaller opening and having a series of ring electrodes decreasing in diameter going from the larger opening to the smaller opening. (Fedorov fig. 5a, 222; [0081] when read in the context of the remainder of the specification makes clear that the electrodes are ring shaped in at least one embodiment.)
	
Regarding Claim(s) 15, Fedorov teaches: further comprising a housing having the first larger opening and the second smaller opening and containing the multi-ring electrode structure. (Fedorov [0068] “so that the diameter 114 of the first end 104 is greater than the diameter 116 of the second end 108.”)

Regarding Claim(s) 16, Fedorov teaches: wherein the housing comprises a thermosetting polymer material selected from the group consisting of polyethylene, polymethylmethacrylate, polyurethane, polysulfone, polyetherimide, polyimide, ultra-high molecular weight polyethylene (UHMWPE), cross-linked UHMWPE and members of the polyaryletherketone (PAEK) family such as polyetheretherketone (PEEK), carbon-reinforced PEEK, and polyetherketoneketone (PEKK). (Fedorov [0070])

Regarding Claim(s) 17, Fedorov teaches: A method of focusing a plurality of ions from an ion source, the method comprising injecting the ions at a first density at or near the larger opening of an atmospheric pressure ion guide of claim 1, 
wherein the ions travel along the length of the multi-electrode ion structure and exit through the smaller opening with a second density larger than the first density. (Fedorov [0069] – If all the ions exit the smaller end then by definition their density must be increased.)

Regarding Claim(s) 18, Fedorov teaches: wherein the pressure within the atmospheric pressure ion guide is 0.2 atm to 2 atm. (Fedorov [0068] – 1 bar is approximately equal to 1 atm.)



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/SEAN M LUCK/Examiner, Art Unit 2881